         Case 2:21-cr-00127-TJS Document 57 Filed 06/17/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :         CRIMINAL ACTION
                                             :
             v.                              :
                                             :
MIGUEL MORALES,                              :
OSCAR CARRILLO-PEREZ,                        :
SANTIAGO GARCIA-RAMIREZ, and                 :
JOSE LUIS MORALES                            :         NO. 21-127


                                         ORDER

      NOW, this 17th day of June, 2021, upon consideration of the Agreed Motion for

Complex Case Designation and Speedy Trial Continuance (Doc. No. 54) and the Findings

Sur Motion for Complex Case Designation and Speedy Trial Continuance (Doc. No. 56),

it is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that, pursuant to 18 U.S.C. §3161(h)(7)(A), (B)(i), and

(B)(ii), this case is continued beyond the time established by the Speedy Trial Act and the

delay resulting from this continuance shall be excluded from speedy trial calculations.



                                                          /s/ Timothy J. Savage
                                                       TIMOTHY J. SAVAGE, J.
